[exhibit1001001.jpg]
THIS AGREEMENT is made and entered into this 29 day of October, 2015, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS
COMPANY, INC., CUMBERLAND DIVISION ("Shipper"). WITNESSETH: That in
consideration of the mutual covenants herein contained, the parties hereto agree
as follows: Section 1. Service to be Rendered. Transporter shall perform and
Shipper shall receive service in accordance with the provisions of the effective
GTS Rate Schedule and applicable General Terms and Conditions of Transporter's
FERC Gas Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the
Federal Energy Regulatory Commission ("Commission"), as the same may be amended
or superseded in accordance with the rules and regulations of the Commission.
The maximum obligation of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Section 2. Term. Service under this Agreement
shall commence as of November 1, 2015, and shall continue from year to year
thereafter until terminated by either Transporter or Shipper upon six months'
prior notice. Pre-granted abandonment shall apply upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's regulations and Transporter's Tariff. Section 3. Rates. Shipper
shall pay Transporter the charges and furnish Retainage as described in the
above-referenced Rate Schedule, unless otherwise agreed to by the parties in
writing and specified as an amendment to this Service Agreement. Transporter may
agree to discount its rate to Shipper below Transporter's maximum rate, but not
less than Transporter's minimum rate. Such discounted rate may apply to: (a)
specified quantities (contract demand or commodity quantities); (b) specified
quantities above or below a certain level or all quantities if quantities exceed
a certain level; (c) quantities during specified time periods; (d) quantities at
specified points, locations, or other defined geographical areas; (e) that a
specified discounted rate will apply in a specified relationship to the
quantities actually transported (i.e., that the reservation charge will be
adjusted in a specified relationship to quantities actually transported); (f)
production and/or reserves committed by the Shipper; and (g) based on a formula
including, but not limited to, published index prices for specific receipt
and/or delivery points or other agreed-upon pricing points, provided that the
resulting rate shall be no lower than the minimum nor higher than the maximum
applicable rate set forth in the Tariff. In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable. Service Agreement No. 37813 Revision No. 6 GTS
SERVICE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit1001002.jpg]
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at Delta
Natural Gas Company, Inc., Cumberland Division, 3617 Lexington Road, Winchester,
KY 40391, Attention: Brian Ramsey, until changed by either party by written
notice. Section 5. Superseded Agreements. This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service Agreement(s):
GTS No. 37813, Revision No. 5. DELTA NATURAL GAS COMPANY, INC., CUMBERLAND
DIVISION COLUMBIA GAS TRANSMISSION, LLC By Brian Ramsey By Cindy Burnette Title
Vice President-Trans&Gas Supply Title Manager-Customer Services Date October 29,
2015 Date October 28, 2015



--------------------------------------------------------------------------------



 
[exhibit1001003.jpg]
Storage Contract Quantity Begin Date End Date Transportation Demand Dth/day
Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval
November 1, 2015 N/A 5,400 177,662 98,200 1/1 - 12/31 Appendix A to Service
Agreement No. 37813 Under Rate Schedule GTS between Columbia Gas Transmission,
LLC ("Transporter") and Delta Natural Gas Company, Inc., Cumberland Division
("Shipper") Revision No. 6



--------------------------------------------------------------------------------



 
[exhibit1001004.jpg]
Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point
Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/day)
Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1,
2015 N/A 801 TCO-LEACH 801 TCO-LEACH 1,800 1/1 - 12/31 November 1, 2015 N/A STOR
RP Storage Point TCO 0 1/1 - 12/31 Primary Delivery Points Begin Date End Date
Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point
Name Maximum Daily Delivery Obligation (Dth/day) 1/ Minimum Delivery Pressure
Obligation (psig) 1/ Recurrence Interval November 1, 2015 N/A 34 DELTA NATRL
CUMBRLND 805992 MANCHESTER 5,100 265 1/1 - 12/31 November 1, 2015 N/A 34 DELTA
NATRL CUMBRLND 832867 BEATYVILLE 300 230 1/1 - 12/31 November 1, 2015 N/A STOR
RP Storage Point TCO 0 1/1 - 12/31 1/ Application of MDDOs minimum pressure
and/or hourly flowrate shall be as follows: Unless Measuring Point specific
Maximum Daily Delivery Obligations (MDDOs) are specified in a separate firm
service agreement between Transporter and Shipper, Transporter?s aggregate MDDO,
under this and any other service agreement between Transporter and Shipper, at
the Measuring Points listed above shall not exceed the MDDO quantities set forth
above for each Measuring Point. Any Measuring Point specific MDDOs in a separate
firm service agreement between Transporter and Shipper shall be additive to the
individual Measuring Point MDDOs set forth above.



--------------------------------------------------------------------------------



 
[exhibit1001005.jpg]
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points. _____ Yes __X__ No (Check applicable blank) Shipper has a
contractual right of first refusal equivalent to the right of first refusal set
forth in Section 4 of the General Terms and Conditions of Transporter's FERC Gas
Tariff. _____ Yes __X__ No (Check applicable blank) This Service Agreement
covers interim capacity sold pursuant to the provisions of General Terms and
Conditions Section 4. Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4. __X__ Yes _____ No (Check applicable blank) This Service Agreement
covers offsystem capacity sold pursuant to section 47 of the General Terms and
Conditions. Right of first refusal rights, if any, applicable to this offsystem
capacity are limited as provided for in General Terms and Conditions Section 47.
DELTA NATURAL GAS COMPANY, INC., CUMBERLAND DIVISION COLUMBIA GAS TRANSMISSION,
LLC By Brian Ramsey By Cindy Burnette Title Vice President-Trans&Gas Supply
Title Manager-Customer Services Date October 29, 2015 Date October 28, 2015



--------------------------------------------------------------------------------



 
[exhibit1001006.jpg]
THIS AGREEMENT is made and entered into this 29 day of October, 2015, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS
COMPANY, INC., STANTON DIVISION ("Shipper"). WITNESSETH: That in consideration
of the mutual covenants herein contained, the parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective GTS Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2015, and shall continue from year to year thereafter until terminated by either
Transporter or Shipper upon six months' prior notice. Pre-granted abandonment
shall apply upon termination of this Agreement, subject to any right of first
refusal Shipper may have under the Commission's regulations and Transporter's
Tariff. Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); (f) production and/or reserves committed by the Shipper;
and (g) based on a formula including, but not limited to, published index prices
for specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the resulting rate shall be no lower than the minimum nor higher
than the maximum applicable rate set forth in the Tariff. In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable. Service Agreement No. 37814 Revision No. 8 GTS
SERVICE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit1001007.jpg]
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at Delta
Natural Gas Company, Inc., Stanton Division, 3617 Lexington Road, Winchester, KY
40391, Attention: Brian Ramsey, until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): GTS No.
37814, Revision No. 7. DELTA NATURAL GAS COMPANY, INC., STANTON DIVISION
COLUMBIA GAS TRANSMISSION, LLC By Brian Ramsey By Cindy Burnette Title Vice
President-Trans&Gas Supply Title Manager-Customer Services Date October 29, 2015
Date October 28, 2015



--------------------------------------------------------------------------------



 
[exhibit1001008.jpg]
Storage Contract Quantity Begin Date End Date Transportation Demand Dth/day
Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval
November 1, 2015 N/A 6,663 83,255 72,874 1/1 - 12/31 Appendix A to Service
Agreement No. 37814 Under Rate Schedule GTS between Columbia Gas Transmission,
LLC ("Transporter") and Delta Natural Gas Company, Inc., Stanton Division
("Shipper") Revision No. 8



--------------------------------------------------------------------------------



 
[exhibit1001009.jpg]
Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point
Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/day)
Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1,
2015 N/A 801 TCO-LEACH 801 TCO-LEACH 4,133 1/1 - 12/31 November 1, 2015 N/A 801
TCO-LEACH 801 TCO-LEACH 4,976 1/1 - 12/31 November 1, 2015 N/A STOR RP Storage
Point TCO 0 1/1 - 12/31 Primary Delivery Points Begin Date End Date Scheduling
Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum
Daily Delivery Obligation (Dth/day) 1/ Minimum Delivery Pressure Obligation
(psig) 1/ Recurrence Interval November 1, 2015 N/A 801 TCO-LEACH 801 TCO-LEACH
4,133 1/1 - 12/31 November 1, 2015 N/A 801 TCO-LEACH 801 TCO-LEACH 4,976 1/1 -
12/31 November 1, 2015 N/A 35 DELTA NATRL STANTON 800803 STANTON 2,530 200 1/1 -
12/31 November 1, 2015 N/A STOR RP Storage Point TCO 0 1/1 - 12/31 1/
Application of MDDOs minimum pressure and/or hourly flowrate shall be as
follows: Unless Measuring Point specific Maximum Daily Delivery Obligations
(MDDOs) are specified in a separate firm service agreement between Transporter
and Shipper, Transporter?s aggregate MDDO, under this and any other service
agreement between Transporter and Shipper, at the Measuring Points listed above
shall not exceed the MDDO quantities set forth above for each Measuring Point.
Any Measuring Point specific MDDOs in a separate firm service agreement between
Transporter and Shipper shall be additive to the individual Measuring Point
MDDOs set forth above.



--------------------------------------------------------------------------------



 
[exhibit1001010.jpg]
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points. _____ Yes __X__ No (Check applicable blank) Shipper has a
contractual right of first refusal equivalent to the right of first refusal set
forth in Section 4 of the General Terms and Conditions of Transporter's FERC Gas
Tariff. _____ Yes __X__ No (Check applicable blank) This Service Agreement
covers interim capacity sold pursuant to the provisions of General Terms and
Conditions Section 4. Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4. __X__ Yes _____ No (Check applicable blank) This Service Agreement
covers offsystem capacity sold pursuant to section 47 of the General Terms and
Conditions. Right of first refusal rights, if any, applicable to this offsystem
capacity are limited as provided for in General Terms and Conditions Section 47.
DELTA NATURAL GAS COMPANY, INC., STANTON DIVISION COLUMBIA GAS TRANSMISSION, LLC
By Brian Ramsey By Cindy Burnette Title Vice President-Trans&Gas Supply Title
Manager-Customer Services Date October 29, 2015 Date October 28, 2015



--------------------------------------------------------------------------------



 
[exhibit1001011.jpg]
THIS AGREEMENT is made and entered into this 29 day of October, 2015, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and DELTA NATURAL GAS
COMPANY, INC. ("Shipper"). WITNESSETH: That in consideration of the mutual
covenants herein contained, the parties hereto agree as follows: Section 1.
Service to be Rendered. Transporter shall perform and Shipper shall receive
service in accordance with the provisions of the effective GTS Rate Schedule and
applicable General Terms and Conditions of Transporter's FERC Gas Tariff, Fourth
Revised Volume No. 1 ("Tariff"), on file with the Federal Energy Regulatory
Commission ("Commission"), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2015, and shall continue from year to year thereafter until terminated by either
Transporter or Shipper upon six months' prior notice. Pre-granted abandonment
shall apply upon termination of this Agreement, subject to any right of first
refusal Shipper may have under the Commission's regulations and Transporter's
Tariff. Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); (f) production and/or reserves committed by the Shipper;
and (g) based on a formula including, but not limited to, published index prices
for specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the resulting rate shall be no lower than the minimum nor higher
than the maximum applicable rate set forth in the Tariff. In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable. Service Agreement No. 37815 Revision No. 7 GTS
SERVICE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit1001012.jpg]
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at Delta
Natural Gas Company, Inc., 3617 Lexington Road, Winchester, KY 40391, Attention:
Brian Ramsey, until changed by either party by written notice. Section 5.
Superseded Agreements. This Service Agreement supersedes and cancels, as of the
effective date hereof, the following Service Agreement(s): GTS No. 37815,
Revision No. 6. DELTA NATURAL GAS COMPANY, INC. COLUMBIA GAS TRANSMISSION, LLC
By Brian Ramsey By Cindy Burnette Title Vice President-Trans&Gas Supply Title
Manager-Customer Services Date October 29, 2015 Date October 28, 2015



--------------------------------------------------------------------------------



 
[exhibit1001013.jpg]
Storage Contract Quantity Begin Date End Date Transportation Demand Dth/day
Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval
November 1, 2015 N/A 4,950 162,857 117,101 1/1 - 12/31 Appendix A to Service
Agreement No. 37815 Under Rate Schedule GTS between Columbia Gas Transmission,
LLC ("Transporter") and Delta Natural Gas Company, Inc. ("Shipper") Revision No.
7



--------------------------------------------------------------------------------



 
[exhibit1001014.jpg]
Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point
Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/day)
Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1,
2015 N/A 801 TCO-LEACH 801 TCO-LEACH 1,650 1/1 - 12/31 November 1, 2015 N/A STOR
RP Storage Point TCO 0 1/1 - 12/31 Primary Delivery Points Begin Date End Date
Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point
Name Maximum Daily Delivery Obligation (Dth/day) 1/ Minimum Delivery Pressure
Obligation (psig) 1/ Recurrence Interval November 1, 2015 N/A 36-10 DNG-WIN
803545 DELTA- OWINGSVILLE 1,030 1/1 - 12/31 November 1, 2015 N/A 36-10 DNG-WIN
803564 SHARPSBURG DELTA GAS 220 1/1 - 12/31 November 1, 2015 N/A 36-12 DELTA
NATRL WINCH-12 800809 KINGSTON TERRELL 2,270 200 1/1 - 12/31 November 1, 2015
N/A 36-12 DELTA NATRL WINCH-12 803512 DELTA-N. MIDDLETOWN 310 100 1/1 - 12/31
November 1, 2015 N/A 36-12 DELTA NATRL WINCH-12 803563 CARMARGO 340 1/1 - 12/31
November 1, 2015 N/A 36-14 DELTA NATRL WINCH-14 803544 FRENCHBURG 280 150 1/1 -
12/31 November 1, 2015 N/A 47 DELTA NATRL WINCH-10 804148 DELTA NATURAL GAS CO
500 1/1 - 12/31 November 1, 2015 N/A STOR RP Storage Point TCO 0 1/1 - 12/31



--------------------------------------------------------------------------------



 
[exhibit1001015.jpg]
1/ Application of MDDOs minimum pressure and/or hourly flowrate shall be as
follows: Unless Measuring Point specific Maximum Daily Delivery Obligations
(MDDOs) are specified in a separate firm service agreement between Transporter
and Shipper, Transporter?s aggregate MDDO, under this and any other service
agreement between Transporter and Shipper, at the Measuring Points listed above
shall not exceed the MDDO quantities set forth above for each Measuring Point.
Any Measuring Point specific MDDOs in a separate firm service agreement between
Transporter and Shipper shall be additive to the individual Measuring Point
MDDOs set forth above. The Master List of Interconnects ("MLI") as defined in
Section 1 of the General Terms and Conditions of Transporter's Tariff is
incorporated herein by reference for purposes of listing valid secondary
interruptible receipt points and delivery points. _____ Yes __X__ No (Check
applicable blank) Shipper has a contractual right of first refusal equivalent to
the right of first refusal set forth in Section 4 of the General Terms and
Conditions of Transporter's FERC Gas Tariff. _____ Yes __X__ No (Check
applicable blank) This Service Agreement covers interim capacity sold pursuant
to the provisions of General Terms and Conditions Section 4. Right of first
refusal rights, if any, applicable to this interim capacity are limited as
provided for in General Terms and Conditions Section 4. __X__ Yes _____ No
(Check applicable blank) This Service Agreement covers offsystem capacity sold
pursuant to section 47 of the General Terms and Conditions. Right of first
refusal rights, if any, applicable to this offsystem capacity are limited as
provided for in General Terms and Conditions Section 47. DELTA NATURAL GAS
COMPANY, INC. COLUMBIA GAS TRANSMISSION, LLC By Brian Ramsey By Cindy Burnette
Title Vice President-Trans&Gas Supply Title Manager-Customer Services Date
October 29, 2015 Date October 28, 2015



--------------------------------------------------------------------------------



 